Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on April 6, 2020 and the response filed on December 2, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 17, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The recitation, “using an auction algorithm” in line 2 of claim 5, similarly recited in claim 17 renders the claim broad and indefinite as it is unclear which “auction algorithm” is being set forth.  Appropriate correction is required.

	The recitation, “using a reserve ration derived from a machine learning algorithm” recited in line 2 of claim 10, similarly recited in claim 22, renders the claim broad and indefinite.  Specifically, the claim encompasses elements of the claim which have not 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-24 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 13.  Claim 1 recites the limitations of valuing and exchanging flatted shares of a private company using a computerized trading platform, the method comprising: receiving data about a plurality of securities, each security is associated with one or more investment classes, the securities are held by a plurality of shareholders in a private company; determining a reserve price per security in the one or more investment classes based on a price per security in the one or more investment classes; sending the reserve price per security for each of the one or more investment classes to the plurality of shareholders in the private company; receiving sell orders to sell a portion of 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity and mathematical processes.  Valuing and exchanging flatted shares of a private company recites a fundamental economic practice and mathematical calculations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or contains mathematical calculations, then it falls within the “Certain Methods of Organizing Human Activity” or “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor in Claim 1 and the memory and processor Claim 13 is just applying generic computer components to the recited abstract limitations.  The computerized trading platform in Claims 1 and 13 appears to be just software.  Claim 13 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite the processor in Claim 1 and the memory and processor Claim 13. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0024, 0032, 0103] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-12 and 14-24 further define the abstract idea that is present in their respective independent claims 1 and 13 and thus correspond to Certain Methods of Organizing Human Activity and Mathematical Concepts and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-12 and 14-24 are directed to an abstract idea.  Thus, the claims 1-24 are not patent-eligible.

Claims 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  Independent claim 15 references a “computer program product stored on a computer readable medium”.  It is noted that the computer-readable media discussed in the specification are broad enough to include “signals” and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and “Subject Matter Eligibility of Computer Readable Media” at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 112 rejections that, “the term “auction algorithm” is well known in the field” citing the Wikipedia definition that the term, “applies to several variations of a combinatorial optimization algorithm” (Remarks, pages 7-8), are acknowledged, however they are not persuasive.  Specifically, applicant’s arguments affirm that applicant is attempting to set forth a broad number of auction algorithms beyond the scope of what is claimed or set forth in the specification.  Therefore the claim is broad and indefinite as its metes and bounds are not clearly defined.  Additionally, the phrase “using a reserve ratio defined from a machine learning algorithm” is maintained to be indefinite for the same reasons advanced above, since it seeks to encompass elements not defined by the claim or specification.

Applicant’s arguments regarding the 35 USC 101 rejection that the claims recite a technical solution, “for valuing and exchanging flatted shares of a private company using a computerized trading platform” (Remarks, pages 8-11) are acknowledged, however they are not persuasive.  Specifically, valuing and exchanging flatted shares of a private company recites a fundamental economic practice and mathematical calculations, and therefore encompasses an abstract idea.  Further, the claims only recite any technology at a high and general level such that it amounts to no more than mere instruction to apply the exception, and therefore are directed to an abstract idea without a practical application.  Finally, the claims do not amount to significantly more because the additional elements when considered separately or as an ordered combination do not integrate the abstract idea into a practical application.  Therefore the 35 USC 101 rejection of record is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Lindsay Maguire
1/5/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693